DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 18 May 2021 has been entered.
Acknowledgement is made to applicant’s amendment of claims a, and 8-9. Claims 1-16 are pending in this application.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-4, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (JP 2015-129239A, where US 2016/0311257 A1 is used as an English translation), in view of Skurich et al. (US 2011/0114240 A1), in view of at least one of Tokimune et al. (WO 2016-Miyazaki (US 2015/0210118 A1, hereinafter “’118”).
Regarding claims 1, 16, Miyazaki discloses a pneumatic tire including the structure of a tread, a sidewall depicted in FIG. 2 but annotated; and as depicted in the reproduction of FIG. 5 below:
[AltContent: textbox (Bead core)][AltContent: textbox (Bead apex)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bead portion)][AltContent: arrow] 
    PNG
    media_image1.png
    1163
    1051
    media_image1.png
    Greyscale

a bead portion having a bead core; an outer apex 7 – (construed as a bead reinforcing layer) reinforcing the bead portion; a bead apex: and a carcass ply 6  moored on a bead core of the bead portion, wherein the outer apex is not in direct contact with the bead core and bead apex; and the outer apex and clinch apex 1 – (construed as at least one adjacent member that is adjacent to the outer apex), are composed of a rubber composition 
Miyazaki does not explicitly disclose the antioxidant is an amine type antioxidant. However, the reference discloses it is conventionally known in the rubber industry to use an antioxidant as a compounding ingredient, prompting one to look prior art for exemplary configurations thereof. 
Skurich discloses a conventional rubber composition which uses an amine type antioxidant with respect to weight percent. The amount per 100 parts by weight of rubber (phr) component being typically 1 to about 5 phr, see [0059], [0074].
Tokimune discloses a conventional rubber composition which uses an antioxidant with respect to mass amount. The amount per 100 parts by mass of rubber component being 0.3 parts to 7.0 parts by mass; this being advantageous for improved crack resistance, ozone resistance, discoloration resistance, and tire appearance while maintaining a good balance between them and being useful with tire rubber components to include sidewalls and clinches of tires, see abstract, [0010]-[0011].
‘118 discloses a conventional rubber composition which uses an antioxidant with respect to mass amount. The amount per 100 parts by mass of rubber component being 0.5 parts to 3.0 parts by mass; this being advantageous for suppressing thermos-oxidative degradation of rubber components to include sidewalls and clinches of tires, see [0066]-[0067]. 
Therefore, one would readily considered using the conventionally known antioxidant loadings in updating the generic antioxidant teaching of Miyazaki. Notably, having the antioxidant contain an amine type antioxidant which is furnished on a mass basis of 0.3 – 7.0 or 0.5 – 3.0 mass of rubber and on a weight basis of 1 to 5 phr is sufficient resisting the degradation of the tire. Particularly, when used in tire components where oxidization is a concern i.e. clinch and sidewall portions of the tire. More notably, as ‘118 discloses in the case where a sufficient amount of antioxidant is contained in adjacent rubber components, sidewall, tie gum, cushion, clinch and the like, the antioxidant will migrate into the carcass rubber during vulcanization, see [0066]. Thus, one would have good reason to load the amine type antioxidants of the outer apex and clinch apex differently. Whereby for a reasonable outer apex mass part of 1 – (construed as 1 part by mass in the bead reinforcing layer); outer apex phr of 1 – (construed as A: Content (wt%) of 1 in the bead reinforcing layer); and clinch apex phr of 4 – (construed as B: Content (wt%) of 4 in the at least one adjacent member), gives a B/A ratio of 4, which meets the claimed 3 ≤ B/A ≤ 8 and 4 ≤ B/A ≤ 6. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of the outer apex and clinch apex of Miyazaki to comprise an amine type antioxidant on the claimed mass and weight basis as taught by 
Regarding claim 2, modified Miyazaki discloses the at least one adjacent member adjacent to the bead reinforcing layer is a clinch 1, and the bead reinforcing layer (outer apex 7) is provided outside the end portion of the carcass ply in the axial direction of the tire, see FIG. 5 above.
Regarding claims 3-4, modified Miyazaki discloses the rubber composition constituting the bead reinforcing layer has a tan delta at 70°C of not more than 0.08 which meets the claimed 0.14 or less and 0.09 or less, see Miyazaki [0090]. Moreover, concerning the claimed ranges, it has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I).
Regarding claims 12-14, modified Miyazaki discloses the rubber composition constituting the bead reinforcing layer contains a phenol type resin, see Miyazaki [0011]; has a tan delta at 70°C of not more than 0.08 which meets the claimed 0.14 or less and 0.09 or less, see Miyazaki [0090]; and modified Miyazaki discloses the antioxidant with respect to mass amount is per 100 parts by mass of rubber component is 0.5 parts to 3.0 parts by mass, which meets the claimed 0.5 parts to 2.5 and 1 part to 1.5 parts; this being advantageous for suppressing thermos-oxidative degradation of 
Therefore, one would readily considered using conventionally known antioxidant loadings in updating the generic antioxidant teaching of Miyazaki. Notably, having the antioxidant contain an amine type antioxidant which is furnished on a mass basis of 0.5 – 2.5 or 1 – 1.5 mass of rubber Moreover, concerning the claimed ranges, it has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I).
Regarding claim 16, modified Miyazaki discloses the rubber composition constituting the bead reinforcing layer contains an inorganic filler, see [0014].
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (JP 2015-129239A, where US 2016/0311257 A1 is used as an English translation), in view of Skurich et al. (US 2011/0114240 A1), in view of at least one of Tokimune et al. (WO 2016-084925 A1, where US 2018/0258260 A1 is used as an English translation), or Miyazaki (US 2015/0210118 A1, hereinafter “’118”) as applied to claim 1 above, and further in view of Munezawa.
While modified Miyazaki discloses a measure of E* in Table 2, no units are provided, prompting one to look to the prior art for exemplary measurements of complex modulus E*. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Miyazaki with the claimed E* measure since: Munezawa discloses a pneumatic tire 2 including the use of a second apex 38 – (corresponds to a bead reinforcing layer), having a E* at 70 °C of between 60 – 70 MPa. This being sufficient to provide in-plane torsional stiffness resulting in improved steering stability, see Munezawa [0083], [0085], which meets the claimed more than 10 MPa and more than 50 MPa. Moreover, concerning the claimed ranges, it has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I).
Claims 7, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (JP 2015-129239A, where US 2016/0311257 A1 is used as an English translation), in view of Skurich et al. (US 2011/0114240 A1), in view of at least one of Tokimune et al. (WO 2016-084925 A1, where US 2018/0258260 A1 is used as an English translation), or Miyazaki (US 2015/0210118 A1, hereinafter “’118”) as applied to claim 1 above, and further in view of Miyazaki. 
Claim interpretation: As to the composition of the claimed bead reinforcing layer: the claim element “or” raises an irrebuttable presumption concerning the necessity of calcium carbonate. In particular, the “or” term releases the claim of patent protection for having the composition comprise calcium carbonate and thus for the purposes of this examination isoprene rubber will not be considered.
While modified Miyazaki discloses carbon black is used in the amount of not less than 40 parts by mass and not more than 80 parts by mass rubber; it does not explicitly disclose the carbon black has a  cetyltrirnethylamrnonium bromide (CTAB) adsorption specific surface area of 30 to 50 m2/g. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Miyazaki with the CTAB measure since: Miyazaki’s previous work in ‘611 discloses a carbon black loading of 30-80 parts by mass rubber and CTAB measure of 20 m2/g – 50 m2/g is sufficient to provide good processability, handling stability, fuel economy, and tensile strength at break, see ‘611 [0080], [0085], which meets the claimed more than 30-60 and 45-65 parts mass of carbon black and the CTAB measure of 30 m2/g – 50 m2/g and more than 50 m2.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (JP 2015-129239A, where US 2016/0311257 A1 is used as an English translation), in view of Skurich et al. (US 2011/0114240 A1), in view of at least one of Tokimune et al. (WO 2016-084925 A1, where US 2018/0258260 A1 is used as an English translation), or Miyazaki (US 2015/0210118 A1, hereinafter “’118”), and further in view of Munezawa et al. (US 2017/0072750 A1, used as English translation for JP2014-036015 – of record).
Claim interpretation: As to the composition of the claimed bead reinforcing layer: the claim element “and/or” raises an irrebuttable presumption concerning the necessity of natural rubber or isoprene rubber. In particular, the “or” term releases the claim of patent protection for a combination of natural and isoprene rubber and thus for the purposes of this examination isoprene rubber will not be considered.
Regarding claim 8, Miyazaki discloses a pneumatic tire including the structure of a tread, a sidewall depicted in FIG. 2 but annotated; and as depicted in the reproduction of FIG. 5 below:
[AltContent: textbox (Bead core)][AltContent: textbox (Bead apex)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bead portion)][AltContent: arrow] 
    PNG
    media_image1.png
    1163
    1051
    media_image1.png
    Greyscale

a bead portion having a bead core; an outer apex 7 – (construed as a bead reinforcing layer) reinforcing the bead portion; a bead apex: and a carcass ply 6  moored on a bead core of the bead portion, wherein the outer apex is not in direct contact with the bead core and bead apex; and the outer apex and clinch apex 1 – (construed as at least one adjacent member that is adjacent to the outer apex), are composed of a rubber composition containing a rubber component and an antioxidant component, see [0008]-[0009], [0018] and [0080]. The outer apex 7 and clinch apex 1 are further configured to comprise natural rubber NR on a mass basis of 100% by mass of the rubber component of not less than 20 parts by mass, see [0039]. Miyazaki further discloses the rubber composition constituting the outer apex 
Miyazaki does not explicitly disclose the antioxidant is an amine type antioxidant. However, the reference discloses it is conventionally known in the rubber industry to use an antioxidant as a compounding ingredient, prompting one to look prior art for exemplary configurations thereof. 
Skurich discloses a conventional rubber composition which uses an amine type antioxidant with respect to weight percent. The amount per 100 parts by weight of rubber (phr) component being typically 1 to about 5 phr, see [0059], [0074].
Tokimune discloses a conventional rubber composition which uses an antioxidant with respect to mass amount. The amount per 100 parts by mass of rubber component being 0.3 parts to 7.0 parts by mass; this being advantageous for improved crack resistance, ozone resistance, discoloration resistance, and tire appearance while maintaining a good balance between them and being useful with tire rubber components to include sidewalls and clinches of tires, see abstract, [0010]-[0011].
‘118 discloses a conventional rubber composition which uses an antioxidant with respect to mass amount. The amount per 100 parts by mass of rubber component being 0.5 parts to 3.0 parts by mass; this being advantageous for suppressing thermos-oxidative degradation of rubber components to include sidewalls and clinches of tires, see [0066]-[0067]. 
Therefore, one would readily considered using the conventionally known antioxidant loadings in updating the generic antioxidant teaching of Miyazaki. Notably, having the antioxidant contain an amine type antioxidant which is furnished on a mass basis of 0.3 – 7.0 or 0.5 – 3.0 mass of rubber and on a weight basis of 1 to 5 phr is sufficient resisting the degradation of the tire. Particularly, when used in tire components where oxidization is a concern i.e. clinch and sidewall portions of the tire. More notably, as ‘118 discloses in the case where a sufficient amount of antioxidant is contained in adjacent rubber components, sidewall, tie gum, cushion, clinch and the like, the antioxidant will migrate into the carcass rubber during vulcanization, see [0066]. Thus, one would have good reason to load the amine type antioxidants of the outer apex and clinch apex differently. Whereby for a reasonable outer apex mass part of 1 – (construed as 1 part by mass in the bead reinforcing layer); outer apex phr of 1 – (construed as A: Content (wt%) of 1 in the bead reinforcing layer); and clinch apex phr of 4 – (construed as B: Content (wt%) of 4 in the at least one adjacent member), gives a B/A ratio of 4, which meets the claimed 3 ≤ B/A ≤ 8 and 4 ≤ B/A ≤ 6. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of the outer apex and clinch apex of Miyazaki to comprise an amine type antioxidant on the claimed mass and weight basis as taught by 
Furthermore, while modified Miyazaki discloses a measure of E* in Table 2, no units are provided, prompting one to look to the prior art for exemplary measurements of complex modulus E*. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Miyazaki with the claimed E* measure since: Munezawa discloses a pneumatic tire 2 including the use of a second apex 38 – (corresponds to a bead reinforcing layer), having a E* at 70 °C of between 60 – 70 MPa. This being sufficient to provide in-plane torsional stiffness resulting in improved steering stability, see Munezawa [0083], [0085], which meets the claimed more than 50 MPa. Moreover, concerning the claimed ranges, it has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (JP 2015-129239A, where US 2016/0311257 A1 is used as an English translation), in view of Skurich et al. (US 2011/0114240 A1), in view of at least one of Tokimune et al. (WO 2016-084925 A1, where US Miyazaki (US 2015/0210118 A1, hereinafter “’118”).
Claim interpretation: As to the composition of the claimed bead reinforcing layer and the adjacent members: the claim element “and/or” raises an irrebuttable presumption concerning the necessity of natural rubber or isoprene rubber or butadiene rubber. In particular, the “and/or”, “or” terms releases the claim of patent protection for a combination of natural and isoprene or butadiene rubber, and thus for the purposes of this examination isoprene rubber and butadiene rubber will not be considered.
Regarding claim 9, Miyazaki discloses a pneumatic tire including the structure of a tread, a sidewall depicted in FIG. 2 but annotated; and as depicted in the reproduction of FIG. 5 below:
[AltContent: textbox (Bead core)][AltContent: textbox (Bead apex)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bead portion)][AltContent: arrow] 
    PNG
    media_image1.png
    1163
    1051
    media_image1.png
    Greyscale

a bead portion having a bead core; an outer apex 7 – (construed as a bead reinforcing layer) reinforcing the bead portion; a bead apex: and a carcass ply 6  moored on a bead core of the bead portion, wherein the outer apex is not in direct contact with the bead core and bead apex; and the outer apex and clinch apex 1 – (construed as at least one adjacent member that is adjacent to the outer apex), are composed of a rubber composition containing a rubber component and an antioxidant component, see [0008]-[0009], [0018] and [0080]. The outer apex 7 and clinch apex 1 are further configured to comprise natural rubber NR on a mass basis of 100% by mass of the rubber component of not less than 20 parts by mass, see [0039]. 
Miyazaki does not explicitly disclose the antioxidant is an amine type antioxidant. However, the reference discloses it is conventionally known in the rubber industry to use an antioxidant as a compounding ingredient, prompting one to look prior art for exemplary configurations thereof. 
Skurich discloses a conventional rubber composition which uses an amine type antioxidant with respect to weight percent. The amount per 100 parts by weight of rubber (phr) component being typically 1 to about 5 phr, see [0059], [0074].
Tokimune discloses a conventional rubber composition which uses an antioxidant with respect to mass amount. The amount per 100 parts by mass of rubber component being 0.3 parts to 7.0 parts by mass; this being advantageous for improved crack resistance, ozone resistance, discoloration 
‘118 discloses a conventional rubber composition which uses an antioxidant with respect to mass amount. The amount per 100 parts by mass of rubber component being 0.5 parts to 3.0 parts by mass; this being advantageous for suppressing thermos-oxidative degradation of rubber components to include sidewalls and clinches of tires, see [0066]-[0067]. 
Therefore, one would readily considered using the conventionally known antioxidant loadings in updating the generic antioxidant teaching of Miyazaki. Notably, having the antioxidant contain an amine type antioxidant which is furnished on a mass basis of 0.3 – 7.0 or 0.5 – 3.0 mass of rubber and on a weight basis of 1 to 5 phr is sufficient resisting the degradation of the tire. Particularly, when used in tire components where oxidization is a concern i.e. clinch and sidewall portions of the tire. More notably, as ‘118 discloses in the case where a sufficient amount of antioxidant is contained in adjacent rubber components, sidewall, tie gum, cushion, clinch and the like, the antioxidant will migrate into the carcass rubber during vulcanization, see [0066]. Thus, one would have good reason to load the amine type antioxidants of the outer apex and clinch apex differently. Whereby for a reasonable outer apex mass part of 1 – (construed as 1 part by mass in the bead reinforcing layer); outer apex phr of 1 – (construed as A: Content 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of the outer apex and clinch apex of Miyazaki to comprise an amine type antioxidant on the claimed mass and weight basis as taught by Skurich, Tokimune, ‘118 to provide the pneumatic tire with the aforementioned benefits. Moreover, concerning the claimed ranges, it has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 5, 6, 9, 10 and 12-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
  Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749